Citation Nr: 1749339	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  17-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  Competently addressing the degree of disability for bilateral hearing loss requires audiometric testing, in accordance with VA regulations.

2.  The Veteran and other lay witnesses of record are not licensed medical professionals and have not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to competently perform audiometric testing; thus, they are not competent to provide expert medical opinion regarding the specific degree of his hearing loss disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

3.  Mechanical application of the rating schedule, after assigning appropriate Roman numerals that correspond with the Veteran's various competent audiometric findings (Level I in each ear), demonstrate that the criteria for an initial compensable disability rating for bilateral hearing loss have not been met during the pendency of the claim.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


